Citation Nr: 1012512	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  02-03 507A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether a rating decision of March 30, 1979, which 
reduced the Veteran's disability compensation for organic 
brain syndrome from 50 to 30 percent, was based on clear and 
unmistakable error (CUE).  

2.  Entitlement to an effective date earlier than January 
31, 1994, for the grant of service connection for 
posttraumatic stress disorder (PTSD) with organic brain 
syndrome.  

(The motion under 38 U.S.C.A. § 7111 (West 2002) for 
revision or reversal of the Board's May 1989 decision to 
deny a rating in excess of 10 percent for tinnitus with 
headaches, based on CUE, is a Board original jurisdiction 
issue, and is addressed in a separate Board decision to be 
issued concurrently.)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The Veteran had active service from June 1968 to September 
1969.

This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2001 rating decision of 
the St. Petersburg, Florida, Department of Veterans Affairs 
(VA) Regional Office (RO).  In March 2004, a Central Office 
hearing was held before a Veterans Law Judge who is no 
longer employed by the Board.  However, the Veteran has 
waived his right to another hearing under 38 C.F.R. § 20.717 
(2009).  

The Board initially denied the claims of CUE with respect to 
the rating actions in March 1979 and July 1995 in a November 
2004 decision.  The Veteran then filed a timely appeal of 
the November 2004 decision to the United States Court of 
Appeals for Veterans Claims (Court).  Thereafter, pursuant 
to an Order of the Court, dated in October 2006, the Court 
vacated the Board's decision to the extent it denied the 
claims of CUE, finding that the decision contained 
inadequate reasons and bases with respect to each claim.  
The Board subsequently denied the claims in a May 4, 2007, 
decision and the Veteran once again filed a timely appeal.  
Thereafter, in a Memorandum Decision dated in December 2008, 
the Court reversed the Board's decision as to the March 1979 
rating action, and vacated and remanded the Board's decision 
as to the rating action of July 1995.  In doing so, the 
Court essentially held that the VA had to adjudicate the 
issue de novo, rather than on the basis of CUE.  As such, 
the Board has recharacterized the issue as styled on the 
title page.  

The Board notes that the Veteran also previously raised an 
issue of CUE with respect to a May 16, 1989, Board decision 
that denied an increased rating for the veteran's tinnitus 
with headaches.  In the Board's November 2004 decision, the 
Board noted that a claim of CUE with respect to a Board 
decision must be filed directly with the Board in accordance 
with appropriate regulations.  38 C.F.R. §§ 20.1400-20.1411 
(2009).  Such a claim was subsequently filed by the Veteran 
and was denied by the Board in a separate decision on June 
18, 2007, under a different docket number.  The Veteran also 
filed a timely appeal as to this decision, and the 
Memorandum decision vacated and remanded this issue for 
further adjudication.  It will be addressed in a separate 
decision under a different docket number.

The  issue of whether the March 30, 1979, rating decision's 
denial of entitlement to a total disability rating based on 
individual unemployability was based on CUE has been raised 
by the record, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  


FINDINGS OF FACT

1.  Pursuant to the Court's December 2008 Memorandum 
Decision, the March 30, 1979, rating decision's reduction of 
the Veteran's disability compensation for organic brain 
syndrome from 50 to 30 percent constituted CUE, and the 50 
percent rating for this disability is therefore restored, 
effective from July 1, 1979.

2.  The issue of entitlement to service connection for PTSD 
was denied by the Board in a decision dated May 16, 1989, 
and that decision is now final.

3.  The Veteran filed a claim to reopen his PTSD claim on 
January 31 1994.

4.  In July 1995, the RO granted entitlement to service 
connection for PTSD with organic brain syndrome and assigned 
a 100 percent rating effective January 31, 1994.

5.  January 20, 1991 correspondence from the Veteran when 
read in context with subsequent additional correspondence 
and records received between January 20, 1991 and October 
1993, constituted a prior unadjudicated informal claim for 
PTSD; there is no other communication from the Veteran 
between the date of the Board decision in May 1989 and the 
January 20, 1991, correspondence that could serve as a basis 
for an even earlier effective date.  


CONCLUSIONS OF LAW

1.  The March 30, 1979, rating decision's reduction of the 
Veteran's disability compensation for organic brain syndrome 
from 50 to 30 percent constituted CUE, and the 50 percent 
rating for this disability is therefore restored, effective 
from July 1, 1979.  38 U.S.C.A. § 7252(a) (West 2002).  

2.  Communications dated between January 20, 1991, and 
October 1993 constituted a prior unadjudicated claim for 
service connection for PTSD with organic brain syndrome, and 
an effective date of January 20, 1991, but not earlier, is 
therefore assigned.  38 U.S.C.A. § 5110 (West 2002); 38 
C.F.R. §§ 3.155, 3.400 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Turning first to the issue of whether the March 30, 1979, 
rating decision's reduction of the rating for organic brain 
syndrome from 50 to 30 percent constituted CUE, in the 
December 2008 Memorandum Decision, the Court reversed the 
Board's May 2007 finding that this was not CUE.  In 
accordance with the Court's decision, the Board finds that 
the reduction of the rating from 50 to 30 percent was not 
proper.  As such, the 50 percent rating for organic brain 
syndrome is restored, effective from July 1, 1979.  38 
C.F.R. § 3.105(a) (2009).

As for the remaining issue as to whether there was CUE in 
the July 22, 1995, rating decision's assignment of January 
31, 1994 as the effective date for the grant of service 
connection for PTSD, the Board first notes that the Court 
has indicated that the Veterans Claims Assistance Act of 
2000, 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & 
Supp. 2009) (VCAA), is not applicable to all cases.  Wensch 
v. Principi, 15 Vet. App. 362 (2001) (citing Smith v. Gober, 
14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001)).  In this case, the remaining issue on appeal is 
a CUE claim, which must be based on the record and law that 
existed at the time of the prior adjudications in question.  
38 C.F.R. § 20.1403(b) (2009).  Therefore, a remand for 
application of the VCAA is not required.  See Livesay v. 
Principi, 15 Vet. App. 165, 179 (2001) (en banc) (VCAA not 
applicable to CUE claim).

Previous determinations that are final and binding, 
including decisions of service connection and other matters, 
will be accepted as correct in the absence of CUE.  Where 
evidence establishes such error, the prior rating decision 
will be reversed or amended.  For the purpose of authorizing 
benefits, the rating or other adjudicatory decision which 
constitutes a reversal of a prior decision on the grounds of 
CUE has the same effect as if the corrected decision had 
been made on the date of the reversed decision.  38 C.F.R. § 
3.105(a) (2009).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to 
which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.  
Simply to claim CUE on the basis that previous adjudications 
had improperly weighed and evaluated the evidence can never 
rise to the stringent definition of CUE.  Similarly, neither 
can broad- brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of "error."  Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993).  In addition, the failure to 
address a specific regulatory provision involves harmless 
error unless the outcome would have been manifestly 
different.  Id. at 44.

The Court has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, " (2) the error must 
be "undebatable" and of the sort "which, had it not been 
made, would have manifestly changed the outcome at the time 
it was made," and (3) a determination that there was CUE 
must be based on the record and law that existed at the time 
of the prior adjudication that is in question.  Damrel v. 
Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell v. 
Principi, 3 Vet. App. 310, 313-14 (1992) (en banc)).

The Veteran has alleged that there was CUE in the July 22, 
1995, rating decision in that an earlier effective date 
should have been assigned for the grant of service 
connection for PTSD.  More specifically, he claims that 
numerous communications between himself and VA between a May 
1989 Board decision that denied a claim for service 
connection for PTSD and his January 1994 application to 
reopen the claim clearly and unmistakably raised a claim for 
service connection for PTSD, especially letters dated 
January 20, 1991, and September 30, 1991.  The Board will 
further consider whether any VA treatment records dated 
within this period may alternatively qualify as earlier 
applications to reopen the claim.

Although the Veteran's claim for an earlier effective date 
for service connection for PTSD has been adjudicated in the 
context of whether he clearly and unmistakably asserted a 
claim of service connection for PTSD, in the December 2008 
memorandum decision, the Court declared,

A claim of entitlement to VA benefits may be 
either a formal or an informal written 
communication requesting a determination of 
entitlement or evidencing a belief in entitlement 
to a benefit. 38 C.F.R. § 3.1(p) (1995 and 2008). 
Any communication or action indicating intent to 
apply for one or more VA benefits may be 
considered an informal claim. 38 C.F.R. § 3.155 
(1995 and 2008). VA is required to identify and 
act on informal claims for benefits. 38 U.S.C. § 
5110(b)(3); 38 C.F.R. §§ 3.1(p), 3.155(a). The law 
requires the Secretary to "give a sympathetic 
reading to the veteran's filings by 'determining 
all potential claims raised by the evidence, 
applying all relevant laws and regulations.' " 
Szemraj v. Principi, 357 F.3d 1370, 1373 
(Fed.Cir.2004) (quoting Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed.Cir.2001)).

The Secretary concedes that remand is warranted 
because, although the Board technically complied 
with the Court's remand order by discussing the 
August and October 1993 VA medical reports, the 
Board discussed these reports solely in the 
context of the inapplicability of 38 C.F.R. § 
3.157(b)(1). Secretary's Br. at 10. The Board did 
not discuss whether these reports, when read in 
the context of the appellant's letters, could 
constitute a claim for benefits, nor did the Board 
discuss whether the appellant's letters, when read 
in context with each other, constitute a claim. In 
this regard, the Court observes that the August 
20, 1993, letter refers to letters from 1991 that 
discuss PTSD. See Second Suppl. R. at 24. In this 
case, however, the Board erroneously read all of 
the correspondence from the appellant in isolation 
rather than reading them in the context of other 
information of record. See Ingram v. Nicholson, 21 
Vet. App. 232, 256 (2007) (holding that the Board 
erred in determining whether a document 
constituted a claim for benefits by limiting its 
inquiry to the "four corners" of the application); 
cf. EF v. Derwinski, 1 Vet. App. 324, 326 (1991) 
(holding that VA's duty to give a liberal reading 
to an appeal of an RO decision applies to "all 
documents or oral testimony submitted prior to the 
B [oard] decision"). On remand, the Board must, 
rather than read the various submissions in 
isolation, read them in conjunction with each 
other to determine if a claim was reasonably 
raised either by "requesting a determination of 
entitlement" or by "evidencing a belief in 
entitlement" to service connection for PTSD. 38 
C.F.R. §§ 3.1(p), 3.155.

Thus, the Court held that, on remand, the Board had to 
adjudicate de novo, rather than on a CUE basis, whether the 
Veteran's communications dated between January 1991 and 
January 1994, whether individually, or in conjunction with 
each other and the evidence of record, reasonably raised an 
informal claim of service connection for PTSD.

In this regard, the Board notes that it is well settled that 
"[w]here a case is addressed by an appellate court, 
remanded, then returned to the appellate court, the 'law of 
the case' doctrine operates to preclude reconsideration of 
identical issues."  See Johnson v. Brown, 7 Vet. App. 25, 26 
(1994).  Moreover, the Court has specifically held that this 
principle applies to Court decisions on cases remanded to 
the Board.  See Browder v. Brown, 5 Vet. App. 268 (1993).  
In addition, the Court has held that a corollary principle 
is the "Mandate Rule": "a lower court is generally bound by 
the terms of the mandate and has no power or authority to 
deviate from that mandate." Chisem v. Brown, 8 Vet. App. 
374, 375 (1995).  (For purposes of this analysis, this 
Court's position is analogous to that of a 'circuit court,' 
while the [Board] stands somewhat in the position of a 
district court.)  Id.  

Thus, in light of the procedural history of this case, and 
in particular, the Court's December 2008 memorandum 
decision, the Board has no alternative but to readjudicate 
the Veteran's claim of entitlement to an effective date 
prior to January 31, 1994, on a de novo basis.

With regard to claims for compensation, VA law and 
regulations provide that the effective date "shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the date of receipt of application therefore, unless 
specifically provided otherwise.  38 U.S.C.A. § 5110(a) 
(West 2002).  Section 5110(b)(1) provides otherwise by 
stating that the effective date of an award of disability 
compensation will be the day following the date of discharge 
or release if application therefore is received within one 
year from such date of discharge or release.  The 
regulations provide the same, that the effective date of a 
claim for disability compensation shall be the day following 
release from active service if the claim is received within 
one year after separation from service; otherwise date of 
receipt of claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(i) (2009).  The regulations 
specifically provide that in cases where a grant of 
compensation is awarded on the basis of new and material 
evidence submitted following a finally disallowed claim, the 
effective date of the award will be the date of receipt of 
new claim or the date entitlement arose, whichever is later.  
38 C.F.R. § 3.400(q).  This regulation provides a different 
effective date when the new and material evidence consists 
of records from the service department; however, this is not 
applicable to the instant case as no new evidence was 
received from the service department and the new and 
material evidence consisted primarily of post-service 
medical records.  The law and regulations were the same in 
1995.  38 U.S.C. § 5110 (1994); 38 C.F.R. § 3.400 (1995).

In this context, it should be noted that the provisions of 
38 U.S.C.A. § 5110 (West 2002) refer to the date an 
"application" is received.  While the term "application" is 
not defined in the statute, the regulations use the terms 
"claim" and "application" interchangeably and they are 
defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (2009); Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).  This is the same as the 
controlling regulations in 1995.  Any communication or 
action, indicating an intent to apply for one or more 
benefits under the laws administered by the Department of 
Veterans Affairs, from a claimant or his duly authorized 
representative may be considered an informal claim.  Such 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155 
(2009).

As was previously noted above, the Veteran's claim for 
entitlement to service connection for PTSD was denied by a 
Board decision dated in May 1989.  This decision is final.  
38 U.S.C. § 4004(b) (1988); 38 C.F.R. § 19.104 (1988); 
currently 38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 
20.1100 (2009).

The record reflects that on January 31, 1994, the RO 
received a letter seeking to reopen the Veteran's claim of 
entitlement to service connection for PTSD.  The regulations 
then in effect provided for an effective date no earlier 
than the date of receipt of the claim to reopen, which the 
RO found in July 1995 to be January 31, 1994.  38 C.F.R. § 
3.400 (1994).  However, the Board notes the Veteran's 
assertion that he should be entitled to service connection 
from an earlier date based on correspondence and records 
received from the Veteran between January 20, 1991, and 
October 1993.  In this regard, the Board observes that in a 
January 20, 1991, letter, the Veteran indicated his desire 
to be advised of the status of his VA compensation based on 
a stated intent to correct certain matters that were not 
right, and August 20, 1993, correspondence to the President 
refers to letters from 1991 that discuss PTSD.  In addition, 
in a September 30, 1991, letter, the appellant noted that he 
had informed VA doctors about his PTSD in 1983, and in the 
August 20, 1993, letter to the President, the appellant 
discussed the 1991 letters describing his PTSD symptoms, 
noted that VA did not recognize he had symptoms of PTSD for 
15 years, and requested "help" with his PTSD.  
Contemporaneous VA medical records also document the 
Veteran's report of symptoms of PTSD in June 1993 and 
evaluation for this condition by VA between August and 
December 1993.  

Consequently, while none of these letters or medical records 
specifically reflects a desire to file an application to 
reopen his claim for PTSD on the basis of new and material 
evidence, when read in context with each other, and applying 
a de novo rather than a CUE standard to the facts of the 
case in light of the Court's decision, which the Boards 
notes is the law of the case, the Board finds that the 
communications dated since January 1991 constitute a prior 
unadjudicated informal claim for PTSD.  There is, however, 
no other communication from the Veteran between the date of 
the Board decision in May 1989 and the January 20, 1991, 
correspondence that could serve as a basis for an even 
earlier effective date.  Accordingly, the Board finds that 
the Veteran is entitled to an effective date of January 20, 
1991, but not earlier, for the grant of service connection 
for PTSD.  


ORDER

The March 30, 1979, rating decision's reduction of the 
Veteran's disability compensation for organic brain syndrome 
from 50 to 30 percent constituted CUE, and the 50 percent 
rating for this disability is therefore restored, effective 
from July 1, 1979.  

Entitlement to an effective date of January 20, 1991, but 
not earlier, for the grant of service connection for PTSD 
with organic brain syndrome is granted.  




____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


